NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious an open-end wrench head having,… each said outer part being viewable from a side view of said wrench head and having a predetermined length; the outer part of at least one jaw having at least one groove formed therein creating at least two adjacent ridges running at least partially along the length thereof (claim 1); or, …each said outer part being viewable from a side view of said wrench head and having a predetermined length; the outer part of each of said two jaws having at least one groove formed therein creating at least two adjacent ridges running at least partially along the length thereof; the at least one groove and at least two ridges of each of said two jaws being formed via a forging process; and, further wherein the at least one groove of each of said two jaws being formed not extending to the terminal tip end thereof .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Avilés can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/